Case 2:19-cv-00190-PLM-MV ECF No. 19-1 filed 12/20/19 PageID.108 Page 1 of 1


                        Longuski v Akers & Demers
                       USDC-WD Case No. 2:19-cv-190




                          INDEX OF EXHIBITS


Exhibit A        Trp Akers’ Original Incident Report

Exhibit B        The Mackinac Island Police Department Report

Exhibit C        The 92nd District Court file 18-136-Sm relating to the criminal
                 charges against plaintiff

Exhibit D        Affidavit of defendant D/Sgt Demers (and Demers’ supplement
                 to Akers’ original incident report, which is attached to his
                 Affidavit as Exhibit 1)
